Appellant was charged with carrying on and about his person a pistol. The jury convicted him, and assessed his punishment at a fine of $25, and he prosecutes this appeal. The recognizance recites that appellant "stands charged in this court with the offense of unlawfully carrying arms, and who has been convicted of said offense," etc. This recognizance recites no offense known to the laws of the State of Texas. "Unlawfully carrying arms" is not a violation of law. In order to constitute a violation of this statute, certain specified arms must be carried in some manner prohibited therein. Motion is made by the Assistant Attorney-General to dismiss the appeal on account of this defect in the recognizance. The motion is well taken, and the appeal is therefore dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.